EXHIBIT 10.1

 

CONFORMED COPY

 

MANAGEMENT AGREEMENT

 

between

 

CROWN CASTLE TOWERS LLC AND

THE SUBSIDIARIES THEREOF LISTED ON THE SIGNATURE PAGES,

 

collectively, as Owners,

 

and

 

CROWN CASTLE USA, INC.

 

as Manager

 

Dated as of June 8, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.   Definitions    1 SECTION 2.   Appointment    4 SECTION 3.   Tower
Site Management Services    4 SECTION 4.   Administrative Services    6 SECTION
5.   Operation Standards    7 SECTION 6.   Authority of Manager    7 SECTION 7.
  Operating Account; Receipts.    8 SECTION 8.   Budgets    9 SECTION 9.  
Operating Expenses and Capital Expenditures.    10 SECTION 10.   Compensation   
10 SECTION 11.   Employees    11 SECTION 12.   Books, Records and Inspections   
12 SECTION 13.   Insurance Requirements    12 SECTION 14.   Environmental.    13
SECTION 15.   Cooperation    13 SECTION 16.   Representations and Warranties of
Manager    14 SECTION 17.   Representations and Warranties of Owners    15
SECTION 18.   Restrictions on Other Activities of Manager    16 SECTION 19.  
Removal or Substitution of Tower Sites    17 SECTION 20.   Term of Agreement.   
17 SECTION 21.   Duties Upon Termination    19 SECTION 22.   Indemnities.    19
SECTION 23.   Miscellaneous.    20

 

i



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedule I   List of Tower Sites Exhibit A   Initial Budget Exhibit B   Form of
Manager Report

 

ii



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT is entered into as of June 8, 2005 (the “Effective
Date”) by and between each of the entities listed on the signature pages hereto
under the heading “Owners” (collectively, the “Owners”) and Crown Castle USA,
Inc., a Pennsylvania corporation (the “Manager”).

 

SECTION 1. Definitions. All capitalized terms used in this Agreement and not
defined herein shall have the meanings ascribed to them in the Indenture. As
used in this Agreement, the following terms shall have the following meanings:

 

“Administrative Services” has the meaning specified in Section 4.

 

“Affiliate” has the meaning specified in the Indenture.

 

“Agreement” means this Management Agreement together with all amendments hereof
and supplements hereto.

 

“Asset Entities” has the meaning specified in the Indenture.

 

“Budget” means the Operating Budget or the CapEx Budget.

 

“Business Day” has the meaning specified in the Indenture.

 

“CapEx Budget” has the meaning specified in the Indenture.

 

“Capital Expenditures” has the meaning specified in the Indenture.

 

“Collateral Account” has the meaning specified in the Indenture.

 

“DSCR” has the meaning specified in the Indenture.

 

“Easement” has the meaning specified in the Indenture.

 

“Effective Date” has the meaning specified in the first paragraph of this
Agreement.

 

“Environmental Laws” has the meaning specified in the Indenture.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder.

 

“Expiration Date” means July 8, 2005, as such date may be extended from time to
time pursuant to Section 20.

 

1



--------------------------------------------------------------------------------

“Extension Notice” has the meaning specified in Section 20.

 

“FAA” means the Federal Aviation Administration.

 

“FCC” means the Federal Communications Commission.

 

“Ground Leases” has the meaning specified in the Indenture.

 

“Hazardous Material” has the meaning specified in the Indenture.

 

“Impositions” has the meaning specified in the Indenture.

 

“Impositions and Insurance Reserve” has the meaning specified in the Indenture.

 

“Indenture” means the Indenture dated as of the date hereof among the Issuers
named therein and JPMorgan Chase Bank, N.A. as Indenture Trustee.

 

“Indenture Trustee” has the meaning specified in the Indenture.

 

“Issuer Entity” means Crown Castle Towers LLC, a Delaware limited liability
company.

 

“Insurance Policies” has the meaning specified in the Indenture.

 

“Insurance Premiums” has the meaning specified in the Indenture.

 

“Lock Box Accounts” has the meaning specified in the Indenture.

 

“Managed Tower Site” means a Tower Site subject to a Tower Site Management
Agreement.

 

“Management Fee” has the meaning specified in Section 10.

 

“Manager” has the meaning specified in the first paragraph of this Agreement.

 

“Master Agreement” means a master lease agreement, master license agreement or
comparable agreement applicable to a Tenant lease, license or similar
arrangement related to the use of capacity on more than one Tower Site, and
shall include the site license agreements, site designation supplements,
annexes, schedules, supplements or similar instruments pursuant to which a
particular Tower Site is made subject to such Master Agreement.

 

“Material Adverse Effect” has the meaning specified in the Indenture.

 

“Operating Account” has the meaning specified in Section 7(a).

 

“Operating Budget” has the meaning specified in the Indenture.

 

2



--------------------------------------------------------------------------------

“Operating Expenses” has the meaning specified in the Indenture.

 

“Operating Revenues” has the meaning specified in the Indenture.

 

“Operation Standards” means the standards for the performance of the Services
set forth in Section 5.

 

“Other Activities” has the meaning specified in Section 18.

 

“Owners” has the meaning specified in the first paragraph of this Agreement.

 

“Payment Date” has the meaning specified in the Indenture.

 

“Permitted Investments” has the meaning specified in the Indenture.

 

“Permitted Operations” has the meaning specified in Section 18.

 

“Person” has the meaning specified in the Indenture.

 

“Rating Agencies” has the meaning specified in the Indenture.

 

“Rating Agency Confirmation” has the meaning specified in the Indenture.

 

“Receipts” has the meaning specified in the Indenture.

 

“Records” has the meaning specified in Section 12.

 

“Servicer” has the meaning specified in the Servicing Agreement.

 

“Services” means, collectively, the Tower Site Management Services and the
Administrative Services.

 

“Servicing Agreement” means the Servicing Agreement dated as of the date hereof,
by and between the Indenture Trustee and the Servicer.

 

“Space License” has the meaning specified in the Indenture and shall in any
event include all Master Agreements.

 

“Tenant” means a tenant or licensee under a Space License.

 

“Term” has the meaning specified in Section 20.

 

“Tower Site Management Agreement” has the meaning specified in the Indenture.

 

“Tower Site Management Services” has the meaning specified in Section 3.

 

3



--------------------------------------------------------------------------------

“Tower Sites” means each tower, rooftop or other telecommunication site operated
by the Asset Entities, including those listed on Schedule I hereto as modified
from time to time pursuant to Section 19.

 

“Transaction Documents” has the meaning specified in the Indenture.

 

References to “Articles”, “Sections”, “Subsections”, “Exhibits” and “Schedules”
shall be to Articles, Sections, Subsections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in this Section 1 may, unless the context otherwise requires,
be used in the singular or the plural depending on the reference. In this
Agreement, “hereof”, “herein”, “hereto”, “hereunder” and the like mean and refer
to this Agreement as a whole and not merely to the specific article, section,
subsection, paragraph or clause in which the respective word appears; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the words “including”, “includes” and “include” shall be deemed to
be followed by the words “without limitation”; and any reference to any statute
or regulation may include any amendments of same and any successor statutes and
regulations. Further, (i) any reference to any agreement or other document may
include subsequent amendments, assignments, and other modifications thereto, and
(ii) any reference to any Person may include such Person’s respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons.

 

SECTION 2. Appointment; Authority of Certain Owners. On the terms and conditions
set forth therein, each Owner hereby engages the Manager to perform the Services
as described herein. The Manager hereby accepts such engagement. The Manager is
an independent contractor, and nothing in this Agreement or in the relationship
of any Owner and the Manager shall constitute a partnership, joint venture or
any other similar relationship.

 

SECTION 3. Tower Site Management Services. During the Term, the Manager shall,
subject to the terms hereof, perform those functions reasonably necessary to
maintain, market, operate, manage and administer the Tower Sites (collectively,
the “Tower Site Management Services”), all in accordance with the Operation
Standards. Without limiting the generality of the foregoing, the Manager will
have the following specific duties in relation to the Tower Sites:

 

(a) Marketing/Leasing of Tower Sites. The Manager shall use commercially
reasonable efforts to market and procure Space Licenses with third party
customers for the Tower Sites, including locating potential Tenants, negotiating
Space Licenses with such Tenants and executing and/or brokering Space Licenses
as agent for the Owners. The Manager shall have complete authority to negotiate
all of the terms of each Space License, both economic and non-economic, as well
as complete authority to negotiate and execute amendments and other
modifications thereto in the name of or on behalf of the Owners; provided,
however, that the terms of any Space License or amendment or modification
thereof shall be on commercially reasonable terms and in accordance with the
Operation Standards. In furtherance of the foregoing, the Owners specifically
authorize the Manager to develop, operate and maintain

 

4



--------------------------------------------------------------------------------

marketing materials, including an internet website, pursuant to which the Tower
Sites will be marketed as an integrated network (including other
telecommunication facilities owned or operated by the Manager or its Affiliates
other than the Owners), recognizing that such marketing efforts may not identify
the particular Owner of a particular Tower Site.

 

(b) Tower Site Operations. The Manager shall monitor and manage each Owner’s
property rights associated with the Tower Sites, make periodic inspections of
the Tower Sites for needed repairs, arrange for all such repairs the Manager
determines to be necessary or appropriate, and otherwise provide for the
maintenance of the Tower Sites, including using commercially reasonable efforts
to ensure that Tenants install their equipment in accordance with the terms of
the relevant Space License and that all Tower Sites are maintained in compliance
in all material respects with FAA and FCC regulations, any other applicable
laws, rules and regulations, the terms of any applicable Ground Lease, Easement
and Tower Site Management Agreement. The Manager shall arrange for all
utilities, services, equipment and supplies necessary for the management,
operation, maintenance and servicing of the Tower Sites in accordance with the
terms and conditions of the Space Licenses, the Tower Site Management Agreements
and applicable law. All utility contracts shall be in the name of the applicable
Owner with all notices to be addressed to such Owner in care of the Manager, at
the Manager’s address. The Manager shall perform on behalf of each Owner any
obligation reasonably required of such Owner pursuant to any utility contract,
Tower Site Management Agreement, agency agreement, or other agreement related to
the Tower Sites (other than the payment of amounts due from the Owners
thereunder, which payments shall be paid out of the Operating Account as
provided herein). If any Owner is obligated to or otherwise undertakes any
alterations or improvements to a Tower Site, the Manager shall arrange for such
alteration or improvement on the Owner’s behalf and at the Owner’s expense.

 

(c) Administration of Space Licenses. The Manager shall, on behalf of the Owners
(i) maintain a database of the Space Licenses indicating, for each Space
License, the amount of all payments due from the Tenant thereunder, the dates on
which such payments are due and, in the case of a Managed Tower Site, the amount
of all payments due to or from the counterparty under the relevant Tower Site
Management Agreement, (ii) invoice all Rents and Receipts due under the Tower
Site Management Agreements and Space Licenses and otherwise with respect to the
Tower Sites, in each case to the extent required by such agreements and
licenses, and use commercially reasonable efforts to collect all such Receipts
and Rents and other amounts due under the Space Licenses and the Tower Site
Management Agreements and otherwise, (iii) perform all services required to be
performed by the Owners under the terms of the Space Licenses and the Tower Site
Management Agreements and (iv) otherwise use commercially reasonable efforts to
ensure compliance on the part of the Tenants and the Owners with the terms of
each Space License and Tower Site Management Agreement, all in accordance with
the Operation Standards. Each Owner hereby authorizes the Manager to take any
action the Manager deems to be necessary or appropriate to enforce the terms of
each Space License and Tower Site Management Agreement in accordance with the
Operation Standards, including, but not limited to, the right to exercise (or
not to exercise) any right such Owner may have to collect Rent and other amounts
due under the Space Licenses (whether through judicial proceedings or
otherwise), to terminate any Space License and/or to evict any Tenant. The
Manager shall also

 

5



--------------------------------------------------------------------------------

have the right, in accordance with the Operation Standards, to compromise,
settle, and otherwise resolve claims and disputes with regard to Space Licenses
and Tower Site Management Agreements. The Manager may agree to any modification,
waiver or amendment of any term of, forgive any payment on, and permit the
release of any Tenant on, any Space License pertaining to the Tower Sites as it
may determine to be necessary or appropriate in accordance with the Operation
Standards.

 

(d) Compliance with Law, Etc. The Manager will take such actions within its
reasonable control as may be necessary to comply in all material respects with
any and all laws, ordinances, orders, rules, regulations, requirements, permits,
licenses, certificates of occupancy, statutes and deed restrictions applicable
to the Tower Sites. Without limiting the generality of the foregoing, the
Manager shall use commercially reasonable efforts to apply for, obtain and
maintain, in the name of the respective Owners, or, if required, in the name of
the Manager, the licenses and permits reasonably required for the operation of
the Tower Sites as telecommunications sites, or for the management, marketing
and operation of the Tower Sites (including such licenses required to be
obtained from the FAA and the FCC). The cost of complying with this paragraph
shall be the responsibility of the Owners, shall be considered an Operating
Expense, shall be included in the Operating Budget and will be payable out of
the Operating Account.

 

(e) On the day that is three (3) Business Days prior to each Payment Date, the
Manager will furnish to the Issuer Entity and the Servicer a report (the
“Manager Report”) in substantially the form attached as Exhibit B with respect
to the periods specified therein. In addition, the Manager will, from time to
time upon request, furnish to each Rating Agency such additional information
pertaining to the Tower Sites as such Rating Agency may reasonably request.

 

SECTION 4. Administrative Services. During the Term of this Agreement, the
Manager shall, subject to the terms hereof, provide to each Owner the following
administrative services in accordance with the Operation Standards
(collectively, the “Administrative Services”):

 

(i) provide to the Owners clerical, bookkeeping and accounting services,
including maintenance of general records of the Owners and the preparation of
monthly financial statements, as necessary or appropriate in light of the nature
of the Owners’ business and the requirements of the Indenture and the other
Transaction Documents;

 

(ii) maintain accurate books of account and records of the transactions of each
Owner, render statements or copies thereof from time to time as reasonably
requested by such Owner and assist in all audits of such Owner;

 

(iii) prepare and file, or cause to be prepared and filed, all franchise,
withholding, income and other tax returns of such Owner required to be filed by
it and arrange for any taxes owing by such Owner to be paid to the appropriate
authorities out of funds of such Owner available for such purpose, all on a
timely basis and in accordance with applicable law;

 

6



--------------------------------------------------------------------------------

(iv) administer such Owner’s performance under the Indenture and the other
Transaction Documents, including (A) preparing and delivering on behalf of such
Owner such opinions of counsel, officers’ certificates, financial statements,
reports, notices and other documents as are required under such Indenture and
the other Transaction Documents and (B) holding, maintaining and preserving such
Indenture and the other Transaction Documents and books and records relating to
such Indenture and the other Transaction Documents and the transactions
contemplated or funded thereby, and making such books and records available for
inspection in accordance with the terms of such Indenture and the other
Transaction Documents;

 

(v) take all actions on behalf of such Owner as may be necessary or appropriate
in order for such Owner to remain duly organized and qualified to carry out its
business under applicable law, including making all necessary or appropriate
filings with federal, state and local authorities under corporate and other
applicable statutes; and

 

(vi) managing all litigation instituted by or against such Owner, including
retaining on behalf of and for the account of such Owner legal counsel to
perform such services as may be necessary or appropriate in connection therewith
and negotiating any settlements to be entered into in connection therewith.

 

(b) The Owners acknowledge that, for tax purposes, the Manager will allocate the
value of its services among the Owners on a basis determined by the Manager in
its reasonable discretion and the Owners agree to be bound by such allocation
and to file tax returns on a basis consistent with such allocation.

 

SECTION 5. Operation Standards. The Manager shall perform the Services in
accordance with and subject to the terms of the Indenture and the other
Transaction Documents, the Space Licenses, the Tower Site Management Agreements,
the Ground Leases, Easements, and applicable law and, to the extent consistent
with the foregoing, (i) using the same degree of care, skill, prudence and
diligence that the Owners employed in the management of their Tower Sites and
operations prior to the date hereof and that the Manager uses for other sites it
manages and (ii) with the objective of maximizing revenue and minimizing
expenses on the Tower Sites. The Tower Site Management Services shall be of a
scope and quality not less than those generally performed by first class
professional managers of properties similar in type and quality to the Tower
Sites and located in the same geographical market areas as the Tower Sites. The
Manager hereby acknowledges that it has received a copy of the Indenture and the
other Transaction Documents and agrees not to take any action or fail to take
any action that would cause the Owners to be in default thereunder.

 

SECTION 6. Authority of Manager. During the Term, the parties recognize that the
Manager will be acting as the exclusive agent of the Owners with regard to the
Services described herein. Each Owner hereby grants to the Manager the exclusive
right and authority,

 

7



--------------------------------------------------------------------------------

and hereby appoints the Manager as its true and lawful attorney-in-fact, with
full authority in the place and stead of such Owner and in the name of such
Owner, to negotiate, execute, implement or terminate, as circumstances dictate,
for and on behalf of such Owner, any and all Space Licenses, Ground Leases,
Tower Site Management Agreements, easements, contracts, permits, licenses,
registrations, approvals, amendments and other instruments, documents, and
agreements as the Manager deems necessary or advisable in accordance with the
Operation Standards. In addition, the Manager will have full discretion in
determining whether to commence litigation on behalf of an Owner, and will have
full authority to act on behalf of each Owner in any litigation proceedings or
settlement discussions commenced by or against any Owner. Each Owner shall
promptly execute such other or further documents as the Manager may from time to
time reasonably request to more completely effect or evidence the authority of
the Manager hereunder, including the delivery of such powers of attorney (or
other similar authorizations) as the Manager may reasonably request to enable it
to carry out the Services hereunder. Notwithstanding anything herein to the
contrary, the Manager shall not have the right or power, and in no event shall
it have any obligation, to institute, or to join any other Person in
instituting, or to authorize a trustee or other Person acting on its behalf or
on behalf of others to institute, any bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof with respect to any Owner.

 

SECTION 7. Operating Account; Receipts.

 

(a) Operating Account. On or prior to the Effective Date, the Manager shall
establish, and at all times during the Term of this Agreement shall maintain,
one or more operating bank accounts in the name of an Owner and/or on behalf of
one or more Owners (such account or accounts being the “Operating Account”). The
Owners shall deposit or cause to be deposited funds into the Operating Account
for the payment of Capital Expenditures and Operating Expenses (other than
Impositions and Insurance Premiums that are to be paid from (and to the extent
of) available cash on deposit in the Impositions and Insurance Reserve, pursuant
to the Indenture) in accordance with the amounts and timing set forth in the
Budgets. At all times during the Term of this Agreement the Manager shall have
full access to the Operating Account for the purposes set forth herein, and all
checks or disbursements from the Operating Account will require only the
signature of the Manager. Funds may be withdrawn by Manager from the Operating
Account only (i) to pay Operating Expenses and Capital Expenditures in
accordance with the terms hereof, (ii) to withdraw amounts deposited in error
and (iii) if the Manager determines, in accordance with the Operation Standards,
that the amount on deposit in the Operating Account exceeds the amount required
to pay the Operating Expenses and Capital Expenditures as the same become due
and payable, to make such other distributions as the Issuer Entity may direct.
The Manager may direct any institution maintaining the Operating Account to
invest the funds held therein in one or more Permitted Investments as the
Manager may select in its discretion. All interest and investment income
realized on funds deposited therein shall be deposited to the Operating Account.

 

(b) Receipts. The Manager shall cause all Receipts for each Asset Entity to be
deposited directly into the applicable Lock Box Account as required by the
Indenture and the

 

8



--------------------------------------------------------------------------------

other Transaction Documents as soon as practicable. The Manager shall cause the
Asset Entities which are not Issuers to make monthly distributions into the
Collection Account no later than the last Business Day of each month and as
otherwise permitted by the operational agreements of such Asset Entities. To the
extent that the Manager holds any Receipts or monies of the Asset Entities which
are not Issuers that are required to be distributed into the Collection Account,
whether in accordance with this Agreement or otherwise, the Manager shall be
deemed to hold the same in trust for the benefit of the Indenture Trustee. The
Manager acknowledges that (i) the Issuers are obligated under the Transaction
Documents to direct all tenants and other persons obligated to pay any rents,
operating expenses, taxes, other receipts, profits or other sums payable to the
Issuers directly to the Lock Box Accounts for deposit into the Collection
Account and (ii) the Asset Entities which are not Issuers have directed
substantially all tenants (and shall direct any tenants they are or become aware
have not been so directed) and other persons obligated to pay any rents,
operating expenses, taxes, other receipts, profits or other sums payable to such
Asset Entities to pay such amounts directly to lock box accounts maintained for
such Asset Entities. The Manager agrees to comply (and to cooperate with the
Asset Entities in complying) with such requirements and directions, and Manager
agrees to give no direction to any tenant or other person in contravention of
such requirements or directions, nor otherwise cause any rents or other receipts
to be paid to the Asset Entities, the Manager, or any other person, whether at
the direction of the Asset Entities or otherwise. In the event Manager shall for
any reason receive any of the aforementioned rents, operating expenses, taxes,
other receipts, profits or other sums payable to the Asset Entities, the Manager
shall deposit the same within two (2) Business Days of receipt into the
applicable Lock Box Account or lock box account, as the case may be. The Manager
hereby disclaims any and all interests in the Collection Account, the Lock Box
Account, the lock box accounts (and any Sub-Accounts thereof) and in any of the
rents, operating expenses, taxes, other receipts, profits or other sums payable
to the Asset Entities. Upon written notice from the Indenture Trustee or the
Servicer that an Event of Default has occurred under the Indenture and/or other
Transaction Documents, the Manager agrees to apply rents, operating expenses,
taxes, other receipts, profits or other sums payable to the Asset Entities as
instructed by the Servicer (and in the case of the Asset Entities that are not
Issuers, subject to the provisions of their respective operating agreements).

 

SECTION 8. Budgets. Contemporaneously with the execution and delivery of this
Agreement, the Manager and the Owners have agreed on an initial Operating Budget
and CapEx Budget for the current calendar year, copies of which are attached as
Exhibit A. On or before February 15 of each year, the Manager shall deliver to
the Issuer Entity and the Servicer an Operating Budget and CapEx Budget for such
year (in each case presented on a monthly and annual basis). The Operating
Budget shall identify and set forth the Managers’ reasonable estimate, after due
consideration, of all Operating Expenses on a line-item basis consistent with
the form of Operating Budget attached as Exhibit A. Each of the parties hereto
acknowledges and agrees that the Operating Budget and the CapEx Budget represent
an estimate only, and that actual Operating Expenses and Capital Expenditures
may vary from those set forth in the applicable Budget. In the event the Manager
determines, in accordance with the Operation Standards, that the actual
Operating Expenses or Capital Expenditures for any year will materially differ
from those set forth in the applicable Budget for such year, such Budget shall,
at the request of the Manager and subject to the Indenture and the other
Transaction Documents, be

 

9



--------------------------------------------------------------------------------

modified or supplemented as appropriate to reflect such differences. The Manager
acknowledges that, from and after the Anticipated Repayment Date, all Operating
Budgets and CapEx Budgets shall be subject to Servicer’s reasonable approval as
and to the extent required by the Indenture and the other Transaction Documents.
The Manager will furnish a copy of each Budget to the Servicer at the times
required by the Indenture and the other Transaction Documents.

 

SECTION 9. Operating Expenses and Capital Expenditures.

 

(a) The Manager is hereby authorized to incur Operating Expenses and to make
Capital Expenditures on behalf of the Owners, the necessity, nature and amount
of which may be determined in Manager’s discretion in accordance with the
Operation Standards. The Manager shall use commercially reasonable efforts to
incur Operating Expenses and to make Capital Expenditures within the limits
prescribed by the Budgets; provided that the Manager may at any time incur
Operating Expenses and make Capital Expenditures in amounts that exceed the
Operating Expenses or Capital Expenditures, as the case may be, specified in the
applicable Budget if and to the extent that the Manager determines in accordance
with the Operation Standards that it is necessary or advisable to do so.

 

(b) The Manager shall maintain accurate records with respect to each Tower Site
reflecting the status of real estate and personal property taxes, Ground Lease
payments, Easement payments, insurance premiums and other Operating Expenses
payable in respect thereof and shall furnish to the Issuer Entity and the
Servicer from time to time such information regarding the payment status of such
items as the Issuer Entity or the Servicer may from time to time reasonably
request. The Manager shall arrange for the payment of all such real estate and
personal property taxes, Ground Lease payments, Easement payments, insurance
premiums and other Operating Expenses as the same become due and payable out of
funds available for that purpose in the Imposition and Insurance Reserve or the
Operating Account, as applicable. All Operating Expenses will be funded through
the Imposition and Insurance Reserve or the Operating Account, as applicable,
and the Manager shall have no obligation to subsidize, incur, or authorize any
Operating Expense that cannot, or will not be paid by or through the Imposition
and Insurance Reserve or the Operating Account. If the Manager determines that
the funds on deposit in the Imposition and Insurance Reserve and the Operating
Account are not sufficient to pay all Operating Expenses related to the Tower
Sites as the same shall become due and payable, the Manager shall notify the
Issuer Entity, the Servicer and the Indenture Trustee of the amount of such
deficiency and, subject to the applicable provisions of the Indenture and other
Transaction Documents, the Owners shall deposit the amount of such deficiency
therein as soon as practicable. In the event of any such deficiency, the Manager
may, in its sole discretion, elect to pay such Operating Expenses out of its own
funds, but shall have no obligation to do so. The Owners, jointly and severally,
shall be obligated to pay or reimburse the Manager for all such Operating
Expenses paid by the Manager out of its own funds together with interest thereon
at the Advance Rate (as defined in the Servicing Agreement).

 

SECTION 10. Compensation. In consideration of the Manager’s agreement to perform
the Services described herein, during the Term hereof, the Owners hereby jointly
and

 

10



--------------------------------------------------------------------------------

severally agree to pay to the Manager a fee (the “Management Fee”), on each
Payment Date, equal to 10% of the Operating Revenues for the immediately
preceding calendar month. On the day that is 3 (three) Business Days prior to
each Payment Date, the Manager shall report to the Owners the Management Fee
then due and payable based on the best information regarding Operating Revenues
for the immediately preceding calendar month then available to it. If the
Manager subsequently determines that Management Fee so paid to it was less than
what should have been paid (based on a re-computation of the Operating Revenues
for such calendar month), then the Management Fee due on the next Payment Date
following the date of such determination shall be increased by the amount of the
underpayment. If the Manager subsequently determines that Management Fee so paid
to it was higher than what should have been paid (based on a re-computation of
the Operating Revenues for such calendar month), then the Management Fee due on
the next Payment Date following the date of such determination shall be reduced
by the amount of the overpayment. Upon the expiration or earlier termination of
this Agreement as set forth in Section 20, the Manager shall be entitled to
receive, on the next succeeding Payment Date, the portion of the Management Fee
which was earned by the Manager through the effective date of such expiration or
termination (such earned portion being equal to the product at (a) the total
Management Fee that would have been payable for the month in which such
expiration or termination occurred had this Agreement remained in effect
multiplied by (b) a fraction, the numerator of which is the number of days in
such month through the effective of such expiration or termination, and the
denominator of which is the total number of days in such month). The Manager
shall be entitled to no other fees or payments from the Owners as a result of
the termination or expiration of this Agreement in accordance with the terms
hereof. All expenses necessary to the performance of the Manager’s duties (other
than Operating Expenses, which are payable by the Owners and other expenses
specifically identified herein to be paid by the Owners) will be paid from the
Manager’s own funds.

 

SECTION 11. Employees. The Manager shall employ, supervise and pay at all times
a sufficient number of capable employees as may be necessary for the Manager to
perform the Services hereunder in accordance with the Operation Standards. All
employees of Manager will be employed at the sole cost of the Manager. All
matters pertaining to the employment, supervision, compensation, promotion, and
discharge of such employees are the sole responsibility of Manager, who is, in
all respects, the employer of such employees. To the extent the Manager, its
designee, or any subcontractor negotiates with any union lawfully entitled to
represent any such employees, it shall do so in its own name and shall execute
any collective bargaining agreements or labor contracts resulting therefrom in
its own name and not as an agent for any Owner. The Manager shall comply in all
material respects with all applicable laws and regulations related to workers’
compensation, social security, ERISA, unemployment insurance, hours of labor,
wages, working conditions, and other employer-employee related subjects. The
Manager is independently engaged in the business of performing management and
operation services as an independent contractor. All employment arrangements in
connection with the Manager’s performance of the Services hereunder are
therefore solely the Manager’s concern and responsibility, and the Owners shall
have no liability with respect thereto.

 

11



--------------------------------------------------------------------------------

SECTION 12. Books, Records and Inspections. The Manager shall, on behalf of the
Owners, keep such materially accurate and complete books and records pertaining
to the Tower Sites and the Services as may be necessary or appropriate under the
Operation Standards. Such books and records shall include all Space Licenses,
Tower Site Management Agreements, Ground Leases, Easements, corporate records,
monthly summaries of all accounts receivable and accounts payable, maintenance
records, Insurance Policies, receipted bills and vouchers (including, but not
limited to tax receipts, vouchers, and invoices), and other documents and papers
pertaining to the Tower Sites. All such books and records (“Records”) shall be
kept in an organized fashion and in a secure location and separate from records
relating to Other Activities. During the Term, the Manager shall afford to the
Owners, the Servicer and the Indenture Trustee access to any Records relating to
the Tower Sites and the Services within its control, except to the extent it is
prohibited from doing so by applicable law or the terms of any applicable
obligation of confidentiality or to the extent such information is subject to a
privilege under applicable law to be asserted on behalf of the Owners. Such
access shall be afforded without charge but only upon reasonable prior written
request and during normal business hours at the offices of the Manager
designated by it.

 

SECTION 13. Insurance Requirements.

 

(a) Owner Insurance. The Manager shall maintain, on behalf of the Owners, all
Insurance Policies required to be maintained by the Owners pursuant to the
Indenture and other Transaction Documents and such other Insurance Policies as
the Manager shall determine to be necessary or appropriate in accordance with
the Operation Standards. The Manager shall prepare and present, on behalf of the
Owners, claims under any such insurance policy in a timely fashion in accordance
with the terms of such policy. Any payments on such policy shall be made to the
Manager as agent of and for the account of the Owners (and on behalf of the
Owners, for the benefit of and to be held in trust for the Indenture Trustee to
the extent provided in the Indenture), except as otherwise required by the
Indenture and other Transaction Documents. All such payments shall be applied in
accordance with the Indenture and the other Transaction Documents or, if the
Indenture and the other Transaction Documents do not specify an application,
shall be deposited into the Operating Account. The Manager shall provide to the
Indenture Trustee and the Servicer on behalf of the Owners such evidence of
insurance and payments of the premiums thereof required pursuant to the Owners’
obligations under Section 7.05 of the Indenture.

 

(b) Manager’s Insurance. The Manager shall maintain, at its own expense, a
commercial crime policy and professional liability insurance policy. Any such
commercial crime policy and professional liability insurance shall protect and
insure the Manager against losses, including forgery, theft, embezzlement,
errors and omissions and negligent acts of the employees of the Manager and
shall be maintained in a form and amount consistent with customary industry
practices for managers of properties such as the Tower Sites. The Manager shall
be deemed to have complied with this provision if one of its respective
Affiliates has such commercial crime policy and professional liability policy
and the coverage afforded thereunder extends to the Manager. Annually, upon
request of the Issuer Entity, the Indenture Trustee, or the Servicer, the
Manager shall cause to be delivered to the Issuer Entity, the Indenture Trustee

 

12



--------------------------------------------------------------------------------

and the Servicer a certification evidencing coverage under such commercial crime
policy and professional liability insurance policy. Any such commercial crime
policy or professional liability insurance policy shall not be cancelled without
ten days’ prior written notice to the Issuer Entity, the Indenture Trustee and
the Servicer. In cases where any Owner and Manager maintain insurance policies
that duplicate coverage, then the policies of such Owner shall provide primary
coverage and Manager’s policies shall be excess and non-contributory.

 

SECTION 14. Environmental.

 

(a) None of the Owners is aware of any material violations of Environmental Laws
at the Tower Sites.

 

(b) The Manager shall not consent to the installation, use or incorporation into
the Tower Sites of any Hazardous Materials in violation of applicable
Environmental Laws and shall not consent to the discharge, dispersion, release,
or storage, treatment, generation or disposal of any pollutants or toxic or
Hazardous Materials in material violation of Environmental Law and covenants and
agrees to take reasonable steps to comply in all material respects with the
Environmental Laws.

 

(c) Manager covenants and agrees (i) that it shall advise the Issuer Entity, the
Indenture Trustee and the Servicer in writing of each notice of any material
violation of Environmental Law of which Manager has actual knowledge, promptly
after Manager obtains actual knowledge thereof, and (ii) to deliver promptly to
the Issuer Entity, the Indenture Trustee and the Servicer copies of all
communications from any Federal, state and local governmental authorities
received by Manager concerning any such violation and Hazardous Material on, at
or about the Tower Sites.

 

SECTION 15. Cooperation. Each Owner and the Manager shall cooperate with the
other parties hereto in connection with the performance of any responsibility
required hereunder, under the Transaction Documents, or otherwise related to the
Tower Sites or the Services. In the case of the Owners, such cooperation shall
include (i) executing such documents and/or performing such acts as may be
required to protect, preserve, enhance, or maintain the Tower Sites or the
Operating Account, (ii) executing such documents as may be reasonably required
to accommodate a Tenant or its installations, (iii) furnishing to the Manager,
on or prior to the Effective Date, all keys, key cards or access codes required
in order to obtain access to the Tower Sites, (iv) furnishing to the Manager, on
or prior to the Effective Date, all books, records, files, abstracts, contracts,
Space Licenses, Tower Site Management Agreements, materials and supplies,
budgets and other Records relating to the Tower Sites or the performance of the
Services and (v) providing to the Manager such other information as Manager
considers reasonably necessary for the effective performance of the Services. In
the case of the Manager, such cooperation shall include cooperating with the
Indenture Trustee, the Servicer, potential purchasers of any of the Tower Sites,
appraisers, sellers of tower sites, auditors and their respective agents and
representatives, with the view that such parties shall be able to perform their
duties efficiently and without interference.

 

13



--------------------------------------------------------------------------------

SECTION 16. Representations and Warranties of Manager. The Manager makes the
following representations and warranties to the Owners all of which shall
survive the execution, delivery, performance or termination of this Agreement:

 

(a) The Manager is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania.

 

(b) The Manager’s execution and delivery of, performance under, and compliance
with this Agreement, will not violate the Manager’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a material breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

 

(c) The Manager has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

 

(d) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Manager, enforceable against the Manager in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

 

(e) The Manager is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Manager’s good faith and
reasonable judgment, is likely to affect materially and adversely either the
ability of the Manager to perform its obligations under this Agreement or the
financial condition of the Manager.

 

(f) The Manager’s execution and delivery of, performance under and compliance
with, this Agreement do not breach or result in a violation of, or default
under, any material indenture, mortgage, deed of trust, agreement or instrument
to which the Manager is a party or by which the Manager is bound or to which any
of the property or assets of the Manager are subject.

 

(g) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by the Manager
of the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

 

(h) No litigation is pending or, to the best of the Manager’s knowledge,
threatened against the Manager that, if determined adversely to the Manager,
would prohibit the

 

14



--------------------------------------------------------------------------------

Manager from entering into this Agreement or that, in the Manager’s good faith
and reasonable judgment, is likely to materially and adversely affect either the
ability of the Manager to perform its obligations under this Agreement or the
financial condition of the Manager.

 

SECTION 17. Representations and Warranties of Owners. Each Owner makes the
following representations and warranties to the Manager all of which shall
survive the execution, delivery, performance or termination of this Agreement:

 

(a) Such Owner is a limited liability company or corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.

 

(b) Such Owner’s execution and delivery of, performance under, and compliance
with this Agreement, will not violate such Owner’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a material breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

 

(c) Such Owner has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

 

(d) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of such Owner, enforceable against such Owner in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

 

(e) Such Owner is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in such Owner’s good faith and reasonable
judgment, is likely to affect materially and adversely either the ability of
such Owner to perform its obligations under this Agreement or the financial
condition of such Owner.

 

(f) Such Owner’s execution and delivery of, performance under and compliance
with, this Agreement do not breach or result in a violation of, or default
under, any material indenture, mortgage, deed of trust, agreement or instrument
to which such Owner is a party or by which such Owner is bound or to which any
of the property or assets of such Owner are subject.

 

(g) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by such Owner of
the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

 

15



--------------------------------------------------------------------------------

(h) No litigation is pending or, to the best of such Owner’s knowledge,
threatened against such Owner that, if determined adversely to such Owner, would
prohibit such Owner from entering into this Agreement or that, in such Owner’s
good faith and reasonable judgment, is likely to materially and adversely affect
either the ability of such Owner to perform its obligations under this Agreement
or the financial condition of such Owner.

 

SECTION 18. Other Activities. The Manager hereby covenants and agrees that it
(i) shall not engage in any business or activities except the management of
tower sites as contemplated hereunder or under other management agreements with
Affiliates of the Manager and/or third parties not affiliated with the Manager
or any Owner and in business activities other than but related to the management
of wireless telecommunications facilities (including the development and
operation of such facilities) (“Permitted Activities”), (ii) shall not incur any
indebtedness or other liabilities except for (A) obligations hereunder, under
other management agreements (including salaries and benefits of its officer and
employees) and obligations incurred in the ordinary course of business in
connection with its Permitted Activities and (iii) that it shall comply in all
material respects with the provisions of its corporate charter and by-laws. The
Owners hereby acknowledge and agree that the Manager may engage in Permitted
Activities and, as a result, the Manager may engage in business activities that
are in competition with the business of the Owners in respect of the Tower
Sites. Nothing in this Agreement shall in any way preclude the Manager or its
Affiliates, subsidiaries, officers, employees and agents from engaging in any
Permitted Activity (including the operation, maintenance, leasing and/or
marketing of telecommunications sites for itself or for others), even if, by
doing so, such activities could be construed to be in competition with the
business activities of the Owners; provided that (i) if the Manager arranges for
a Space License of a telecommunication site with a tenant that is also a tenant
under a Space License with an Owner, such new Space License will be separate
from and independent of the Space License(s) between the tenant and such Owner,
(ii) unless a Tower Site has been disposed of by an Owner in accordance with the
Indenture and other Transaction Documents, the Manager will not solicit a tenant
to transfer its Space License from a Tower Site owned, leased or managed by an
Owner to a telecommunication site owned, leased or managed by a Person that is
not an Owner and (iii) in all cases the Manager shall perform its duties and
obligations hereunder in accordance with the Operations Standards
notwithstanding any potential conflicts of interest that may arise, including
any relationship that the Manager may have with any other owners of
telecommunication sites that it manages.

 

16



--------------------------------------------------------------------------------

SECTION 19. Removal or Substitution of Tower Sites. If during the Term of this
Agreement an Owner assigns or otherwise transfers all of its right, title and
interest in and to any Tower Site to a Person other than another Owner or the
Indenture Trustee or a designee of the Indenture Trustee (whether pursuant to a
taking under the power of eminent domain or otherwise) or otherwise ceases to
have an interest in a Tower Site, this Agreement shall terminate (as to that
Tower Site only) on the date of such assignment or transfer and the Owners shall
promptly deliver to Manager an amended Schedule I reflecting the removal of such
Tower Site from the scope of this Agreement. Upon the termination of this
Agreement as to a particular Tower Site, the Manager and the respective Owner of
such Tower Site shall be released and discharged from all liability hereunder
with respect to such Tower Site for the period from and after the applicable
termination date (except for rights and obligations hereunder that are expressly
stated to survive such termination) and the Manager shall have no further
obligation to perform any Tower Site Management Services with respect thereto
from and after such date. In addition, the Owners may at any time add any
additional Tower Site to Schedule I in connection with a substitution or
property addition permitted under the terms of the Indenture, and other
Transaction Documents. Upon such substitution or property addition, the Owners
shall promptly deliver to Manager an amended Schedule I reflecting the addition
of such Tower Site, whereupon the Manager shall assume responsibility for the
performance of the Tower Site Management Services hereunder with respect to such
Tower Site.

 

SECTION 20. Term of Agreement.

 

(a) Term. This Agreement shall be in effect during the period (the “Term”)
commencing on the date hereof and ending at 5:00 p.m. (New York time) on the
Expiration Date, unless sooner terminated in accordance with the provisions of
this Section 20. The Expiration Date under this Agreement may be extended from
time to time at the option of the Issuer Entity (or the Servicer on its behalf),
acting in its sole and absolute discretion, for successive 30-day periods by
written notice to that effect to the Manager from the Issuer Entity (or the
Servicer on its behalf) delivered on or prior to the then-current Expiration
Date (an “Extension Notice”). Each of the Owners and Manager agrees that if the
Issuer Entity fails to deliver an Extension Notice to the Manager by the
Expiration Date, the Manager shall, on such Expiration Date, provide the
Servicer with notice of such failure and the Servicer shall have ten (10)
Business Days following its receipt of such notice to deliver an Extension
Notice to the Manager, and upon delivery of such Extension Notice the Expiration
Date shall be extended to the date falling 30 days after the Expiration Date as
in effect immediately prior to such Extension Notice. Upon delivery of an
Extension Notice, the then-current Expiration Date shall be automatically
extended to the date specified therein without any further action by any party.

 

(b) Termination for Cause The Issuer Entity (or the Indenture Trustee or the
Servicer on its behalf) shall have the right, upon notice to the Manager, to
terminate this Agreement: (i) upon the declaration by the Indenture Trustee of
an “Event of Default” under (and as defined in) the Indenture, (ii) if the DSCR
falls to less than 1.10x as of the end of any calendar quarter and the Servicer
reasonably determines, pursuant to the Servicing Agreement and the Indenture,
that such decline in the DSCR is primarily attributable to acts or omissions of
the Manager rather than factors affecting the Owners’ industry generally, (iii)
if the Manager has

 

17



--------------------------------------------------------------------------------

engaged in fraud, gross negligence or willful misconduct arising from or in
connection with its performance under this Agreement or (iv) if the Manager
defaults in the performance of the Services hereunder and, with respect to the
events specified in clauses (iii) and (iv) such event (A) could reasonably be
expected to have a Material Adverse Effect and (B) remains unremedied for thirty
days after the Manager receives written notice thereof from the Servicer;
provided, however, if such default is reasonably susceptible of cure, but not
within such thirty-day period, then the Manager shall be permitted up to an
additional sixty days to cure such default provided that the Manager diligently
and continuously pursues such cure.

 

(c) Automatic Termination for Bankruptcy, Etc. If the Manager or any Owner files
a petition for bankruptcy, reorganization or arrangement, or makes an assignment
for the benefit of the creditors or takes advantage of any insolvency or similar
law, or if a receiver or trustee is appointed for the assets or business of the
Manager or any Owner and is not discharged within ninety (90) days after such
appointment, then this Agreement shall terminate automatically; provided that if
any such event shall occur with respect to less than all of the Owners, then
this Agreement will terminate solely with respect to the Owner or Owners for
which such event has occurred and the respective Tower Sites owned, leased or
managed by such Owner(s). Upon the termination of this Agreement as to a
particular Owner, the Manager and such Owner shall be released and discharged
from all liability hereunder for the period from and after the applicable
termination date (except for rights and obligations hereunder that are expressly
stated to survive any termination) and the Manager shall have no further
obligation to perform any Services for such Owner or any Tower Sites owned,
leased or managed by such Owner from and after such date.

 

(d) Resignation By Manager. Unless and until the Indenture has terminated in
accordance with its terms and all Obligations due and owing thereunder and under
the other Transaction Documents have been fully satisfied, the Manager shall not
resign from the obligations and duties hereby imposed on it hereunder except
upon determination that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
can be taken to make the performance of its duties hereunder permissible under
applicable law. Any such determination under clause (d)(i) above permitting the
resignation of the Manager shall be evidenced by an opinion of counsel (who is
not an employee of the Manager) to such effect delivered, and in form and
substance reasonably satisfactory, to the Issuer Entity and the Servicer. From
and after the date on which the Indenture has terminated in accordance with its
terms and all Obligations due and owing thereunder and under the other
Transaction Documents have been fully satisfied, the Manager shall have the
right in its sole and absolute discretion, upon thirty days’ prior written
notice to the Issuer Entity and the Servicer, to resign at any time from the
obligations and duties hereby imposed on it. This Agreement shall terminate on
the effective date of any resignation of the Manager permitted under this
paragraph (d).

 

18



--------------------------------------------------------------------------------

SECTION 21. Duties Upon Termination. Upon the expiration or termination of the
Term, the Manager shall have no further right to act for any Owner or to draw
checks on the Operating Account and shall promptly (i) furnish to the Issuer
Entity or its designee all keys, key cards or access codes required in order to
obtain access to the Tower Sites, (ii) deliver to the Issuer Entity or its
designee (x) all rent, income, tenant security deposits and other monies due or
belonging to the Owners under this Agreement but received after such termination
or (y) any monies or reserves held by the Manager on behalf of the Indenture
Trustee, (iii) deliver to the Issuer Entity or its designee all books, files,
abstracts, contracts, Space Licenses, materials and supplies, budgets and other
Records relating to the Tower Sites or the performance of the Services and (iv)
upon request, assign, transfer, or convey, as required, to the respective Owners
all service contracts and personal property relating to or used in the operation
and maintenance of the Tower Sites, except any personal property which was paid
for and is owned by Manager. The Manager shall also, for a period of six months
after such expiration or termination, make itself available to consult with and
advise the Owners and the Servicer regarding the operation and maintenance of
the Tower Sites or otherwise to facilitate an orderly transition of management
to a new manager of the Tower Sites. This Section 21 shall survive the
expiration or earlier termination of this Agreement (whether in whole or part).

 

SECTION 22. Indemnities.

 

(a) The Owners jointly and severally agree to indemnify, defend and hold Manager
harmless from and against, any and all suits, liabilities, damages, or claims
for damages (including any reasonable attorneys’ fees and other reasonable costs
and expenses relating to any such suits, liabilities or claims), in any way
relating to the Tower Sites, the Manager’s performance of the Services
hereunder, or the exercise by the Manager of the powers or authorities herein or
hereafter granted to the Manager, except for those actions, omissions and
breaches of Manager in relation to which the Manager has agreed to indemnify the
Owners pursuant to Section 22(b).

 

(b) The Manager agrees to indemnify, defend and hold the Owners harmless from
and against any and all suits, liabilities, damages, or claims for damages
(including any reasonable attorneys’ fees and other reasonable costs and
expenses relating to any such suits, liabilities or claims), in any way arising
out of (i) any acts or omissions of the Manager or its agents, officers or
employees in the performance of the Services hereunder constituting fraud,
negligence or willful misconduct or (ii) any material breach of any
representation or warranty made by the Manager hereunder.

 

(c) “Indemnified Party” and “Indemnitor” shall mean the Manager (and its
employees, directors, officers, agents, representatives and shareholders) and
Owners, respectively, as to Section 22(a) and shall mean the Owners and Manager,
respectively, as to Section 22(b). If any action or proceeding is brought
against an Indemnified Party with respect to which indemnity may be sought under
this Section 22, the Indemnitor, upon written notice from the Indemnified Party,
shall assume the investigation and defense thereof, including the employment of
counsel and payment of all expenses. The Indemnified Party shall have the right
to employ separate counsel in any such action or proceeding and to participate
in the defense

 

19



--------------------------------------------------------------------------------

thereof, but the Indemnitor shall not be required to pay the fees and expenses
of such separate counsel unless such separate counsel is employed with the
written approval and consent of the Indemnitor, which shall not be unreasonably
withheld or refused.

 

(d) The indemnities in this Section 22 shall survive the expiration or
termination of the Agreement.

 

SECTION 23. Miscellaneous.

 

(a) Amendments. No amendment, supplement, waiver or other modification of this
Agreement shall be effective unless in writing and executed and delivered by the
Manager and the Owner sought to be bound thereby; provided that, until the
Indenture has been terminated in accordance with its terms and all Obligations
due and owing thereunder and under the other Transaction Documents have been
fully satisfied, any material amendment, supplement, waiver or other
modification of this Agreement shall also require the consent of the Servicer,
the Indenture Trustee and Rating Confirmations from each Rating Agency. No
failure by any party hereto to insist on the strict performance of any
obligation, covenant, agreement, term or condition of this Agreement, or to
exercise any right or remedy available upon a breach of this Agreement, shall
constitute a waiver of any of the terms of this Agreement. The Manager shall not
be bound by any amendment, supplement, or other modification to any other
Transaction Document which is materially adverse to the Manager unless the
Manager has consented thereto, however the Manager’s consent shall not otherwise
be required as a condition for any such amendment, supplement, or other
modification to be effective for all other purposes.

 

(b) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and may be delivered personally or by commercial overnight
carrier, telecopied or mailed (postage prepaid via the US postal service) to the
applicable party at the following address (or at such other address as the party
may designate in writing from time to time); however, any such notice or
communication shall be deemed to be delivered only when actually received by the
party to whom it is addressed:

 

(1) To any Owner    510 Bering Drive      Suite 500      Houston, TX 77057 (2)
To Manager:    510 Bering Drive      Suite 500      Houston, TX 77057

 

(c) Assignment, Etc. The provisions of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. None of the rights, interests, duties, or
obligations created by this Agreement may be assigned, transferred, or delegated
in whole or in part by the Manager or any Owner, and any such purported
assignment, transfer, or delegation shall be void; provided, however, that (i)
the Owners may assign this Agreement to the Indenture Trustee and grant a
security interest in their

 

20



--------------------------------------------------------------------------------

rights and interests hereunder pursuant to the Indenture and the other
Transaction Documents and (ii) the Manager may, in accordance with the Operation
Standards, utilize the services of third-party service providers to perform all
or any portion of its Services hereunder, provided, further, that the Manager
may not use any third party service provider to prepare any Manager Reports or
(except insurance agents) to perform any Services described in Section 9(b) or
Section 13(a), without the prior written consent of the Servicer (such consent
not to be unreasonably withheld). Notwithstanding the appointment of a
third-party service provider, the Manager shall remain primarily liable to the
Owners to the same extent as if the Manager were performing the Services alone,
and the Manager agrees that no additional compensation shall be required to be
paid by the Owners in connection with any such third-party service provider.

 

(d) Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties hereto, and no oral statements or prior written
matter not specifically incorporated herein shall be of any force or effect. In
the event any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.

 

(e) Limitations on Liability.

 

(i) Notwithstanding anything herein to the contrary, neither the Manager nor any
director, officer, employee or agent of the Manager shall be under any liability
to the Owners or any other Person for any action taken, or not taken, in good
faith pursuant to this Agreement, or for errors in judgment; provided, however,
that this provision shall not protect the Manager against any liability to the
Owners, the Servicer or the Indenture Trustee for the material breach of a
representation or warranty made by the Manager herein or against any liability
which would otherwise be imposed on the Manager solely attributable to the
Manager’s fraud, negligence or willful misconduct in the performance of the
Services hereunder.

 

(ii) No party will be liable to any other for special, indirect, incidental,
exemplary, consequential or punitive damages, or loss of profits, arising from
the relationship of the parties or the conduct of business under, or breach of,
this Agreement.

 

(iii) Notwithstanding any other provision of this Agreement or any rights which
the Manager might otherwise have at law, in equity, or by statute, any liability
of an Owner to the Manager shall be satisfied only from such Owner’s interest in
the Tower Sites, the Space Licenses, the Tower Site Management Agreements, the
Insurance Policies and the proceeds thereof, and then only to the extent that
such Owner has funds available to satisfy such liability in accordance with the
Indenture, the related Cash Management Agreement and the other Transaction
Documents, (any such available funds being hereinafter referred to as “Available
Funds”). In the event the Available Funds of an Owner are insufficient to pay in
full any such liabilities of an Owner, the excess of such liabilities over such
Available Funds shall not constitute a claim (as defined in the United States
Bankruptcy Code) against such Owner unless and until a proceeding of the type
described in Section 23(i) is commenced against such Owner by a party other than
the Manager.

 

21



--------------------------------------------------------------------------------

(iv) No officer, director, employee, agent, shareholder, member or Affiliate of
any Owner or the Manager (except, in the case of an Owner, for Affiliates that
are also Owners hereunder) shall in any manner be personally or individually
liable for the obligations of any Owner or the Manager hereunder or for any
claim in any way related to this Agreement or the performance of the Services.

 

(v) The provisions of this Section 23(e) shall survive the expiration or earlier
termination of this Agreement (whether in whole or in part).

 

(f) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(g) Confidentiality. Each party hereto agrees to keep confidential (and (a) to
cause its respective officers, directors and employees to keep confidential and
(b) to use its best efforts to cause its respective agents and representatives
to keep confidential) the Information (as defined below) and all copies thereof,
extracts therefrom and analyses or other materials based thereon, except that
the parties hereto shall be permitted to disclose Information (i) to the extent
required by the Transaction Documents, applicable laws and regulations or by any
subpoena or similar legal process, (ii) as requested by Rating Agencies, (iii)
to the extent the Manager reasonably determines disclosure is necessary or
advisable to perform services contemplated by this Agreement, (iv) to the extent
provided in the Private Offering Memorandum relating to the Notes issued under
the Indenture, (v) to the parties to the Indenture who are subject to the
confidentiality provisions contained therein and (vi) to actual or prospective
Tenants. For the purposes of this paragraph (g), the term “Information” shall
mean the terms and provisions of this Agreement and all financial statements,
certificates, reports, Records, agreements and information (including the Space
Licenses, the Tower Site Management Agreements and all analyses, compilations
and studies based on any of the foregoing) that relate to the Tower Sites or the
Services, other than any of the foregoing that are or become publicly available
other than by a breach of the confidentiality provisions contained herein.

 

(h) Issuer Entity as Agent. Each of the Owners hereby appoints the Issuer Entity
to serve as its representative and agent to act, make decisions, and grant any
necessary consents or approvals hereunder, collectively, on behalf of such
Owner. Each Owner hereby authorizes the Issuer Entity to take such action as
agent on its behalf and to exercise such powers as are delegated to the Issuer
Entity by the terms hereof, together with such powers as are reasonably
incidental thereto.

 

(i) No Petition. Prior to the date that is one year and one day after the date
on which the Indenture has been terminated in accordance with its terms and all
Obligations

 

22



--------------------------------------------------------------------------------

thereunder and under the other Transaction Documents have been fully satisfied,
the Manager shall not institute, or join any other Person in instituting, or
authorize a trustee or other Person acting on its behalf or on behalf of others
to institute, any bankruptcy, reorganization, arrangement, insolvency,
liquidation or receivership proceedings under the laws of the United States of
America or any state thereof against any Owner.

 

(j) Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
effect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

(k) Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall
constitute an original, but all of which when taken together shall constitute
one contract. Delivery of an executed counterpart of this Agreement by facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

[NO ADDITIONAL TEXT ON THIS PAGE]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Manager:

 

CROWN CASTLE USA, INC. By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President

 

Owners:

 

CROWN CASTLE TOWERS LLC By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President CROWN CASTLE SOUTH LLC By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President CROWN COMMUNICATION INC. By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President CROWN CASTLE PT INC. By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President



--------------------------------------------------------------------------------

CROWN COMMUNICATION NEW YORK, INC. By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President CROWN CASTLE INTERNATIONAL CORP. DE
PUERTO RICO By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President CROWN CASTLE GT HOLDING SUB LLC By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President CROWN CASTLE ATLANTIC LLC By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President